Name: Commission Regulation (EEC) No 596/92 of 4 March 1992 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 10 . 3. 92 Official Journal of the European Communities No L 64/9 COMMISSION REGULATION (EEC) No 596/92 of 4 March 1992 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 260 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer shall be deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender shall be deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 174, 7. 7. 1990, p. 6. 3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . O OJ No L 81 , 28. 3 . 1991 , p . 108. 10. 3 . 92No L 64/10 Official Journal of the European Communities ANNEX I LOTS A, B and C 1 . Operation Nos ('): see Annex II 2. Programme : 1991 3 . Recipient (2): Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (8) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 3 (under IIIAl (a)) 8 . Total quantity : 2 260 tonnes net 9. Number of lots : 3 . See Annex II 10 . Packaging and marking (4) f) : see OJ No C 114, 29. 4. 1991 , p. 1 (under III A 2 1 , III A 23 and III A 3)  five litre metal canister without cardboard cross-pieces  markings in English and Spanish  supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 5. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (6) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 24. 3 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 4. 1992 (b) period for making the goods available at the port of shipment : 15. 5  15. 6. 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 4. 1992 (b) period for making the goods available at the port of shipment : 1  30. 6 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  10 . 3. 92 Official Journal of the European Communities No. L 64/11 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (3) The successful tenderer is to deliver to the recipient a certificate from an official entity certifying that to the standards applicable, the products to be delivered as regards to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer is to supply to the recipient or its representative, on delivery, the following docu ­ ments :  plant-health certificate,  certificate of origin. (4) The supplier should send a duplicate of the original invoice to : Messrs De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier at one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 does not apply to tenders submitted. 0 The cartons must be stacked on wooden pallets (made of pine, fir or poplar) measuring not more than 1 200 x 1 400 mm, and with the following festures :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (*) measuring 100 mm in width and of a thick ­ ness of 22 mm,  a bottom deck consisting of three planks (*),  three bearers (*),  nine dowels : 100 x 100 x 78 mm mimimum. The palletized cartons shall be covered by a film of a thickness of at least 150 microns. The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bond, bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. 0 Commission delegate to be contacted by the successful tenderer : see list published on OJ No C 114, 29. 4. 1991 , p. 33. 10 . 3 . 92No L 64/12 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades, parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem A 775 205 641 /91 Ethiopia / LWF / 915105 / Assab / Free distribution 40 642/91 Ethiopia / Caritas Germany / 910414 / Addis Ababa via Assab / Free distribution 20 643/91 Ethiopia / Caritas Germany / 910415 / Asmara via Massawa / Option Assab / Free distribution 510 644/91 Ethiopia / Oxfam UK / 910905 / Massawa / Free distribution B 615 300 820/91 Ethiopia / DIA / 911129 / Assab / Free distribution 300 823/91 Ethiopia / Oxfam UK / 910909 / Massawa / Free distribution 15 824/91 Ethiopia / Prosalus / 915548 / Shansamane via Assab / Free distribution C 870 795 938/91 Ethiopia / LWF / 915105 / Assab / Free distribution 15 939/91 Ethiopia / AATM / 911737 / Assab / Free distribution 60 940/91 Ethiopia / Concern / 915401 / Assab / Free distribution